Stayton, Associate Justice.
This action was brought on November 17, 1885, to set aside a j udgment rendered on May 12, 1884, in a suit in which the plaintiffs in this case were plaintiffs. The former suit was brought to recover one-seventh part of many small tracts of land, and to have partition thereof; and it resulted in a partition of all the land, through which what was reported by commissioners duly appointed by the court to be one-seventh in value of the whole, was set apart to Mrs. Harn by final judgment rendered on *597May 12, 1884. She now seeks to set that judgment aside on severa grounds:
1. It is claimed that the partition was an unfair one.
2. That her attorney wrongfully consented to the decreee of partition at the term at which it was made, when she had expressly directed him to resist any final decree of partition at that term.
3. That title to some of the tracts of land, which were set apart to her, were at the time clouded by tax titles, or lost by sale under execution, which was unknown to her, but lcnoAvn to the other parties to the suit.
The reasons for not asking the court to set aside the decree now complained of, at the term at which it was entered, and for delaying action so long, is thus fairly stated in brief of counsel for appellants :
“The petition avers that plaintiffs are very impecunious, being able to earn no more by their labor than is necessary to support a large family, and have no resources other than the interest of M. A. Harn, involved herein; and by reason of their poverty^ and the heavy cost necessary to the acquirement of information of the facts herein set out, plaintiffs have been unable to present their bill in court earlier; and were unable, from the. same facts, to present their shoAving for setting aside the judgment approving the commissioners’ report, at the term of court to which it was returned.”
If the judgment, now complained of, did not secure to the appellant her fair and equal share of the property for which she sued, that alone would furnish no sufficient reason for granting the relief now sought.
Such results must often occur in the administration of laws necessarily imperfect, through instrumentalities no better than the laws they execute. But when, in the exercise of lawful power, a court has rendered a final judgment, it must be held conclusive between the parties thereto, except in a proceeding appellate in character, unless some ground other than that it is probably unjust is shown, which, under the settled rules of law, is deemed sufficient to authorize a court of equity to re-examine the case. Johnson v. Templeton, 60 Tex. 238; Nevins v. McKee, 61 Tex. 413.
To entitle the appellants to the relief now sought it is necessary that they should show that they were prevented from urging, against the judgment of which they complain, objections which Avould, or ought to, have prevented its rendition, and that this prevention resulted from fraud, accident or the act of the adverse party, without fault or negligence on their part. Goss v. McGlaren, 17 Tex. 107; Plummer v. Power, 29 Tex. 7; Vardeman v. Edwards, 21 Tex. 737; Overton *598v. Blum, 50 Tex. 417; Johnson v. Templeton, 60 Tex. 239 ; Nevins v. McKee, 61 Tex. 413.
The action in which the judgment complained of was rendered, was instituted by the appellants, and it was their duty to know what transpired during its progress, and to take steps during the term at which it was rendered, to set it aside if unsatisfactory. There is no showing that they were prevented from so doing by fraud, accident, or the act of the adverse party.
That a party may be poor is no reason why he should not be held to the same rule of diligence in prosecuting suits instituted by himself as are other persons. The appellants had sufficient knowlege of the land for which they sued to successfully institute and maintain an action in which they obtained a judgment declaring what interest one of them had in each of many tracts of land; and, under such facts, it could not well be held that any sufficient reason is shown why confirmation of the report of the commissioners was not resisted at the term at which it was acted upon.
The petition alleges that the appellants were ignorant of the values of the lands to be partitioned, and that their values were known to the defendants. This may all be true, but it is not shown that the exercise of that diligence incumbent on every part owner of land, seeking partition, would not have given the requisite knowledge. The lands were open to inspection, and their values easily arrived at by proper inquiry. It is not alleged that any fact tending to show their "values was only known to the defendants, and that it was by them concealed. So far as the pleadings show, the values of the several tracts of land could be as easily and fully ascertained by one party as by the other. They are not shown to have had any hidden value.
The petition alleges that the “ defendants practiced on the credulity of the attorney for these plaintiffs, in cause 10,981, and obtained his consent to the partition made;” that the commissioners knew but little, if anything, of tlfe values or quality of the land to be partitioned, and “that the consent of said attorney to an outlined division which ivas adopted and made the report of the commission was made known to said commissioners, and the same showed nothing* unfair to them, by reason of which they, presuming said attorney had authority to act in that behalf for plaintiffs, made the report rendered by them.” In what way the defendants practiced on the credulity of the plaintiffs’ attorney is not alleged. That they made any representations to the attorney as to the quality or value of the lands, which were untrue, is not stated. That their attorney had not *599accurate knowledge on these subjects is not shown. The authority of the attorney to represent them, in the case is not denied, but it is stated that he was directed to resist the confirmation of any report which might be made at that term, but that he failed and refused to obey such instructions, and gave Ms consent to the decree of confirmation, as the defendants knew was contrary to his instructions.
It is not alleged that the defendants did anything to induce the attorney to violate the instructions of his clients. He was the agent of their own selection. The instruction given to resist any report that might be made, was one which, if known to the defendants, they were not bound to regard; for it was their right to have the partition made and the litigation ended at the earliest period at which this could be legally done.
The averments in reference to the sale of some of the tracts of land set apart to the appellant, under execution, and for taxes, are not sufficient to show that title passed by any of these sales. If, however, the title to any oí the lands set apart to the appellant has failed by reason of any fact existing before the partition was made, tMs would not constitute a sufficient reason for setting aside a partition of many tracts of land in which separate and entire tracts were set apart to each party, unless otherwise the appellant could not be protected.
“The decree of the court confirming the report of the commissioners in partition * * shall have the same force and effect as a full warranty deed of conveyance from such other party and each of them,” is the declaration of the statute. R. S., 3483.
If title to any of the tracts of land set apart to the appellant fails by reason of facts existing at the time partition was made, she will be entitled to the same relief against the defendants in the partition suit, who received shares, as though each of them had conveyed such land as she received to her by deed with general warranty of title. She will also be entitled to recover from them any sums of money which she may necessarily expend, to remove any encumbrances from the land set apart to her, which may have existed at the time partition was made.
If any lands in which the parties to the former suit were jointly interested, were not therein partitioned, that does not affect the right of either party yet to have such land partitioned.
The prayer of the petition is that the partition be set aside, and the court below could not have understood that the appellants were seeking such relief as we have indicated they would be entitled to on failure of title to land set apart to Mrs. Harm The pleadings, as they stood, did not state facts which would have entitled them to *600such relief, and the appellants declining to amend, otherwise than by swearing to their petition, the court did not err in dismissing the case. The judgment will be affirmed.
Affirmed.
[Opinion delivered March 5, 1886.]